Newell, J.,
filed a concurring statement.
The attorneys in this case, Frank Blazek and William Garter, violated this Court’s Miscellaneous Rule 11-003 regarding late filings, in their effort to assist their former client, Raphael Holiday. In a refreshing showing of candor and humility, they each acknowledged as much in the show-cause hearing before this Court. In their defense, they claimed that they failed to follow this rule because they simply did not know it existed. This Court, having heard their statements and their answers to questions from different members of this Court, found the attorneys not only credible, but sincere.1 This Court found that Mr. Blazek and Mr. Carter showed good cause that they should not be held in contempt for their acknowledged mistake, and every member of this Court joined in that determination. We announced our,determination immediately after the hearing. I write separately to make a few observations.
Part of the delay in bringing the last-minute filing at issue before the trial court, and ultimately this Court, flowed from confusion regarding who represented Raphael Holiday. Section 2 of Article 11.071 of the Code of Criminal Procedure sets out procedures for the appointment of an attorney to represent a death-penalty defendant in filing his first application for writ of habe-as corpus. Tex.Code Crim. Proc. art. 11.071 § 2(b-c). If this Court denies a defendant relief on his first application, subsection (e) requires the appointed attorney to move for appointment of counsel to assist in the filing of a writ of habeas corpus in federal court. Tex.Code Crim, Proc. art. 11.071 § 2(e). Common practice appears to be that, once the attorney on the first state writ is done, the attorney appointed on the federal writ continues to represent the death-penalty defendant in any additional filings in either federal or state court should the defendant be denied relief in the federal court system. However, this practice is not set out in the Code of Criminal Procedure. And there is no provision requiring appointment of counsel to assist a'defendant in filing any subsequent applications for habeas corpus relief in state court.2
Mr. Blazek and' Mr. Carter were appointed to represent Raphael Holiday at his capital-murder trial, and they continued that representation on, direct appeal; neither Mr. Blazek nor Mr. Carter were appointed to assist’ the defendant on his application for habeas corpus relief in state court. Both attorneys appeared before the trial court on August 14, 2015, along with federal writ. counsel, Seth Kretzer, when the trial court set Holiday’s execu*443tion date. At the show-cause hearing, Mr. Blazek acknowledged to this Court that Mr. Kretzer had informed the defendant at the August 14th hearing that there were not any other possibly meritorious filings to pursue. Mr. Blazek also stated that the defendant indicated he wanted someone to continue to fight for him.
According to both Mr. Blazek and Mr. Carter, on August 14th no one discussed in the trial court who was responsible for filing any last-minute pleadings on Holiday’s behalf in state court. Mr. Blazek candidly admitted that, on August 14th, he had no intention of filing a subsequent application for a writ of habeas corpus on behalf of Mr. Holiday because he had never done one before and did not know how to do it. As far as Mr. Blazek knew, some other attorney bore that responsibility. According to Mr. Blazek, he did not even know he could file a motion to withdraw or modify the execution order until the day before the execution date. Had the trial court or the attorneys simply clarified at that August 14th hearing who would or should be filing any pleadings on Mr. Holiday’s behalf, the delay in filing those pleadings could have been decreased.
Along those lines, both Mr. Blazek and Mr. Carter indicated they were unfamiliar with our Miscellaneous Rule 11-003 at the time they filed their last-minute motion to withdraw the execution order. Rule 11-003 is modeled on Rule 8.10 of the United States Court of Appeals for the Fifth Circuit, and it requires motions to stay an execution be filed at least seven days before the date of the scheduled execution date. In re Dow, 481 S.W.3d 215, 219, 222 (Tex.2015) (per curiam); Procedures in Death Penalty Cases Involving Requests for Stay of Execution and Related Filings in Texas State Trial Courts and the Court of Criminal Appeals, Misc. Docket No. 11-003 (Tex.Crim.App. June 30, 2011), reprinted in Texas Rules of Court 417-18 (west 2015), available at http://www. txcourts.gov/cca/practice-before-the-court/ rules-procedures.aspx. This Court has had a rule setting deadlines based on scheduled execution dates in capital cases since 2008. Dow, 481 S.W.3d at 223. Both Mr. Carter and Mr. Blazek claimed that they were unfamiliar with the rule because they do not generally handle post-conviction matters in death-penalty cases. Incorporating Rule 11-003 into the Rules of Appellate Procedure or the Code, of Criminal Procedure would surely help bring this rule to the attention of general practitioners.
While this experience for Mr. Carter and Mr. Blazek was surely not ideal, none of the above information would have come to light without the show-cause hearing. It seems unlikely to me that having a show case hearing that results in no finding of contempt will have any other effect than to encourage practitioners who file last-minute pleadings in death-penalty cases to be more careful about studying applicable rules. Both attorneys acknowledged that their explanations for filing the last-minute pleadings were deficient, and the transcript of the November 18th hearing on the motion to withdraw or modify the execution date provides no discussion regarding why the attorneys decided the day before the execution date to file their motion. Subsequent to our decision at the show-cause hearing in this case, this Court chose not to hold a show-cause hearing in another death-penalty case that also involved a last-minute pleading. Ex parte Masterson, No. WR-59,481-06 (Tex. Crim.App. Jan. 20, 2016)(not designated for publication). If that suggests a trend, it suggests a trend of restraint.
Finally, my previous concurring statement speaks for itself regarding the merits of this Court’s decision to grant the State’s *444application for a -writ of prohibition in Raphael Holiday’s case. I would add only that even though I disagreed with the result reached by the Court on the writ of prohibition, the issue before the Court was discrete and clear -with reasonable arguments supporting the Court’s decision.3 My colleagues’ decisions not to write an opinion spelling out their thought processes when considering- a last-minute pleading might not be my preference, but it does not indicate a lack of deliberation. It simply indicates judicial discretion.
With these thoughts I concur.

. An audio recording of the show-cause hearing is available as ah mp3 file on this Court's website for anyone who could care to listen to it-for themselves. http://www.search-4xcourts, gov/Case,aspx?cn=WR-84,212-01&coa= coscca


. While this does not suggest that a trial court lacks authority to appoint counsel, appointing counsel' in anticipation of a subsequent writ seems antithetical to the procedural bar to subsequent writs in section 5 of Article 11.071. The statutory scheme is designed to afford a capital-murder defendant "one full and fair opportunity to present his constitutional or jurisdictional claims”. Ex parte Ken, 64 S.W.3d 414, 419 (Tex.Crim.App.2002). Starting out with a presumption that there will be a subsequent writ and there should be a subsequent writ attorney would be inconsistent with a scheme designed to afford only one full and fair bite at the apple.


. Again, there was no conflicting case law on the issue of whether the statute authorized a motion to withdraw. There was only a potential conflict on the issue of whether the trial court had the authority to withdraw the motion pursuant to its inherent authority.